NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO PARRA ROJAS,                            No.    19-73279

                Petitioner,                     Agency No. A206-149-939

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 17, 2020**
                             San Francisco, California

Before: NGUYEN, HURWITZ, and BRESS, Circuit Judges.

      Armando Parra Rojas, a citizen of Mexico, petitions for review of a Board of

Immigration Appeals (BIA) decision dismissing an appeal of an order by an

Immigration Judge (IJ) denying Parra’s application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).            We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     The IJ was not deprived of jurisdiction, although the original Notice to

Appear did not contain a date, time, or location for the hearing. See Aguilar Fermin

v. Barr, 958 F.3d 887, 895 (9th Cir. 2020).

      2.     We review a discretionary denial of asylum for abuse of discretion.

Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir. 2004). Although there is no

definitive list of factors, all relevant favorable and adverse factors must be

considered. Id. at 1140. Our decision in Gomez-Sanchez v. Sessions, 892 F.3d 985

(9th Cir. 2018) (en banc), does not require an IJ deciding whether to exercise

discretion to grant asylum either to “retry[] the question of guilt,” see id. at 994, or

prohibit consideration of criminal convictions for property crimes. Nor does the

record compel a finding that Parra was rehabilitated. The record reflects that the IJ

considered Parra’s individual circumstances and reasonably weighed them in

declining to grant asylum.

      3.     The IJ’s findings that Parra could avoid future persecution if he moved

somewhere other than his father’s town, and that it would be reasonable to expect

him to do so, are dispositive of the application for withholding of removal. See 8

C.F.R. § 1208.16(b)(2); Duran-Rodriguez v. Barr, 918 F.3d 1025, 1029 (9th Cir.

2019). Because Parra did not challenge these findings on appeal to the BIA, we lack

jurisdiction to consider them. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.


                                           2
2004).1

      4.    Substantial evidence supports the denial of Parra’s CAT claim. See Yali

Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017) (standard of review). The

evidence before the IJ does not compel the conclusion that Parra would be tortured

if returned to Mexico based on his relation to his father. Nor does any harm

experienced by Parra’s cousin and half-sister, who are not members of Parra’s

proposed particular social groups, compel that conclusion.

      Parra’s petition for review is DENIED. Parra’s motion for a stay of removal

pending this court’s decision is DENIED as MOOT.




1
      Parra also forfeited these arguments by failing to raise them in his briefs to
this Court. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

                                         3